         Case 5:18-cv-00555-XR Document 125-1 Filed 08/29/19 Page 1 of 6




                   I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                      F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                                SAN ANTON IO D IV IS ION

 J OE HO LC OM BE, et. al,                   §         NO. 5: 18-C V-00555 -XR
                                             §
 Plaintiffs                                  §   Consolidated with:
                                             §   5:18-cv-00712-XR (Vidal)
                                             §   5:18-cv-00881-XR (Uhl)
 vs.                                         §   5:18-cv-00944-XR (Ramsey)
                                             §   5:18-cv-00949-XR (McNulty)
 UN ITED S TATES O F                         §   5:18-cv-00951-XR (Wall)
 AM ER IC A,                                 §   5:18-cv-01151-XR (Amador)
                                             §   5:19-cv-00184-XR (Brown)
 Defendant                                   §   5:19-cv-00289-XR (Ward)
                                             §   5:19-cv-00506-XR (Workman)
                                             §   5:19-cv-00678-XR (Colbath)
                                             §   5:19-cv-00691-XR (Braden)
                                             §   5:19-cv-00706-XR (Lookingbill)
                                             §   5:19-cv-00714-XR (Solis)
                                             §   5:19-cv-00715-XR (McKenzie)
                                             §   5:19-cv-00805-XR (Curnow)
                                             §   5:19-cv-00705-XR (Workman)
                                             §   5:19-cv-00806-XR (Macias)


              JOINT STIPULATIONS AND AGREED ORDER CONCERNING
                  DISCOVERY AND PRETRIAL MOTIONS PRACTICE

       In accordance with Fed. R. Civ. P. 42(a)(3), the Court enters the following Order

concerning discovery, and pretrial motions practice, in this consolidated matter:

       1.      This Order is binding upon Defendant, all Plaintiffs in this consolidated matter,

and any Plaintiff whose case is later consolidated with this matter.

       2.      In accordance with Fed. R. Civ. P. 5(b)(2)(E), the parties agree to service by

electronic mail of all papers requiring service pursuant to Fed. R. Civ. P. 5.




                                                 1
        Case 5:18-cv-00555-XR Document 125-1 Filed 08/29/19 Page 2 of 6




       3.      Consistent with prior orders of the Court, Plaintiffs shall continue to act in concert

through one attorney as it pertains to discovery and pre-trial motion practice, which specifically

includes the following:

               (a)     For discovery pertaining to the United States’ potential liability, one

       attorney will serve requests for production, interrogatories, requests for admission,

       depositions by written question, and notices of deposition and Fed. R. Civ. P. 45

       subpoenas, upon Defendant on behalf of all Plaintiffs. That same attorney will accept

       service of any documents not electronically filed with the Court for which service is

       required under Fed. R. Civ. P. 5 and will accept production of any production of

       documents or electronically-stored information by Defendant on behalf of all Plaintiffs.

       For discovery pertaining to Plaintiffs’ potential damages, all requests for production,

       interrogatories, requests for admission, depositions by written question, notices of

       depositions and Fed. R. Civ. P. 45 subpoenas, expert reports, and requests for

       independent medical examinations shall be served upon, and answered by, each Plaintiff

       individually.

               (b)     One motion, supporting memoranda, opposition, and reply will be filed on

       behalf of all Plaintiffs on issues or disputes common to the group; one attorney will

       handle any conferences with Defendant with respect to such motions, including any

       conferences required by applicable rules; and one attorney will handle any arguments

       before the Court on such motions.

               (c)     At any deposition, one attorney will examine the witness and/or defend the

       deposition on behalf of all Plaintiffs.




                                                 2
         Case 5:18-cv-00555-XR Document 125-1 Filed 08/29/19 Page 3 of 6




               (d)     For any mental or physical examination of a Plaintiff, pursuant to Fed. R.

       Civ. P. 35 or otherwise, only the counsel of record representing that Plaintiff may attend

       the examination.

       4.      Any admission by a party, or stipulation between all Plaintiffs and Defendant,

shall have the effect of a Fed. R. Civ. P. 36(b) binding admission and shall conclusively establish

the fact or issue stipulated to or admitted. Any such admission or stipulation shall preclude

further discovery regarding the fact or issue stipulated to or admitted.

       5.      Plaintiffs’ responses to Defendant’s written discovery to all Plaintiffs are binding

on all Plaintiffs. A Plaintiff’s responses to Defendant’s written discovery to a particular Plaintiff

are binding only on that Plaintiff. Defendant’s responses to Plaintiffs’ joint written discovery is

binding on Defendant as to all Plaintiffs.

       6.      Plaintiffs’ objections to Defendant’s written discovery to all Plaintiffs are to be

considered objections for all Plaintiffs. A Plaintiff’s objections to Defendant’s written discovery

to a particular Plaintiff are to be considered objections only for that Plaintiff. Defendant’s

objections to Plaintiffs’ joint written discovery are to be considered objections as to all Plaintiffs.

       7.      Plaintiffs will jointly designate one set of experts pursuant to pursuant to Fed. R.

Civ. P. 26(a)(2)(B) on issues of liability. Plaintiffs may not designate more than five liability

experts, including rebuttal experts, without leave from the Court. Plaintiffs may individually

designate experts pursuant to Fed. R. Civ. P. 26(a)(2)(B) for damages, but will designate and

utilize the same economist firm for damages calculation. Plaintiffs may not jointly designate

more than twenty-five damages experts, including rebuttal experts, without leave from the Court.

Defendant may not designate more than five liability experts and twenty-five damages experts,

including rebuttal experts, without leave from the Court.




                                                   3
          Case 5:18-cv-00555-XR Document 125-1 Filed 08/29/19 Page 4 of 6




         8.    For discovery pertaining to the United States’ potential liability, Plaintiffs may

jointly serve up to thirty requests for admission upon Defendant. Defendant may serve up to

thirty requests for admission upon Plaintiffs. For discovery pertaining to Plaintiffs’ potential

damages, each Plaintiff may individually serve up to five requests for admissions upon

Defendant. Defendant may serve up to five requests for admission upon each Plaintiff. If a

request for admissions is admitted or a fact or issue is stipulated, no further discovery on that

admission, fact or issue will permitted without good cause and by leave of court.

         9.    For discovery pertaining to the United States’ potential liability, Plaintiffs may

jointly serve up to twenty-five interrogatories upon Defendant. Defendant may serve up to

twenty-five interrogatories upon Plaintiffs in addition to the interrogatories on the matters

specified below. For discovery pertaining to Plaintiffs’ potential damages, each Plaintiff may

individually serve up to five interrogatories upon Defendant. Defendant may serve up to five

interrogatories upon each Plaintiff.

         10.   Plaintiffs may take up to fifteen depositions. Defendant may to take up to fifteen

depositions. Both parties may additionally take the depositions of persons and entities specified

below:

         (a)   Plaintiffs may take the deposition of any expert that Defendant designates

pursuant to Fed. R. Civ. P. 26(a)(2)(B) or (C). Defendant may take the deposition of any expert

that Plaintiffs designate pursuant to Fed. R. Civ. P. 26(a)(2)(B) or (C).

         (b)   Defendant may take the deposition of each Plaintiff.

         (c)   Defendant may take the deposition of any provider of medical or psychological

services who has treated a Plaintiff for any symptom, condition, or any other alleged injury

relevant to that Plaintiff’s claim for damages.




                                                  4
         Case 5:18-cv-00555-XR Document 125-1 Filed 08/29/19 Page 5 of 6




       (d)     Defendant may take the deposition of any person or entity that a Plaintiff

identifies as a person or entity supporting a Plaintiff’s claim for damages.

       (e)     Plaintiffs may take the deposition of any person who a Plaintiff identifies as a

person supporting a Plaintiff’s claim for damages, provided that the parties agree that there is

“good cause” to believe that such person will be “unavailable” as a witness at the trial of this

matter as that term is used in Fed. R. Civ. P. 32(a)(4). Defendant may take the deposition of any

federal employee or former federal employee who Defendant identifies as a person supporting its

defenses, provided that the parties agree that there is “good cause” to believe that such person

will be “unavailable” as a witness at the trial of this matter as that term is used in Fed. R. Civ. P.

32(a)(4). If the parties are unable to agree as to whether such “good cause” exists, the party

seeking the deposition may file a motion for leave to take the deposition or use one of the ten

depositions allotted to them.

       (f)     Parties may take five depositions pursuant to Fed. R. Civ. P. 30(b)(6).

       11.     A medical professional retained by the Defendant may perform one physical

examination of any Plaintiff who is claiming a physical injury as damages. A medical or

psychological professional retained by the Defendant may perform one mental examination of

any Plaintiff who is claiming a mental or emotional injury as damages. The Parties agree to meet

and confer on appropriate examination time limits for particular Plaintiffs, considering the

physical, mental, and other health considerations that may change the amount of time a particular

Plaintiff may be examined.

       12.     Within 30 calendar days of the receipt of an interrogatory requesting that a

Plaintiff identify all providers of medical or psychological services who have treated a Plaintiff

for any symptom, condition, or any other alleged injury relevant to that Plaintiff’s claim for




                                                  5
         Case 5:18-cv-00555-XR Document 125-1 Filed 08/29/19 Page 6 of 6




damages, each Plaintiff will sign and provide to Defendant medical-record releases for all such

providers for the purposes of satisfying all Health Insurance Portability and Accountability Act

requirements concerning medical records.

       13.     To the extent permitted to do so by the Federal Rules of Federal Procedure, the

parties may agree to modifications to this Order. Any party seeking to otherwise modify,

enforce, or be relieved from any provision of this Order, shall file a motion with the Court, but

only after conferring and attempting to resolve the dispute with opposing counsel.

       14.     Nothing in this Order prevents a party from seeking additional discovery

consistent with the requirements set forth in the Federal Rules of Civil Procedure.

       15.     This Order does not apply to any impled third-party defendants or limit the

discovery that Plaintiffs or Defendants might otherwise serve on those third-party defendants.

       16.     The setting of depositions will be on dates, times and places that mutually

agreeable to the parties. If the parties cannot mutually agree, any deposition shall be noticed no

earlier than 30 days prior to the date of the deposition.

       IT IS SO ORDERED this_____day of _________, 20______.




                                               _____________________________________
                                               JUDGE XAVIER RODRIGUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                  6
